655 S.E.2d 837 (2007)
DEPARTMENT OF TRANSPORTATION
v.
FERNWOOD HILL TOWNHOME HOMEOWNERS' ASSOCIATION, INC.
No. 492P07.
Supreme Court of North Carolina.
December 6, 2007.
James M. Stanley, Jr., Assistant Attorney General, for DOT.
Stephanie H. Autry, George B. Autry, Jr., Raleigh, for Homeowners' Asso.
*838 Prior report: ___ N.C.App. ___, 649 S.E.2d 433.

ORDER
Upon consideration of the petition filed on the 5th day of October 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."